        Case 1:18-cv-01119-RB-LF Document 23 Filed 03/26/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


BRETT HENDRICKSON,

                       Plaintiff,

v.                                                           No. 18-CV-1119 RB-LF

AFSCME COUNCIL 18 and
NEW MEXICO HUMAN SERVICES
DEPARTMENT,

                       Defendants.


                      NOTICE OF CERTIFICATION OF GOOD STANDING

       COMES NOW Shane Youtz (YOUTZ & VALDEZ, P.C.), counsel for Defendant

AFSCME Council 18, and pursuant to D.N.M.LR-CIV. 83.3 hereby files notice and certifies that

attorney Stefanie Wilson is in good standing with all bars to which she is admitted. The

Affidavit of Stefanie Wilson is attached hereto in support of this Notice.



                                              Respectfully submitted,

                                              YOUTZ & VALDEZ, P.C.


                                                     /s/ Shane Youtz
                                              Shane C. Youtz
                                              shane@youtzvaldez.com
                                              Stephen Curtice
                                              stephen@youtzvaldez.com
                                              James A. Montalbano
                                              james@youtzvaldez.com
                                              900 Gold Avenue S.W.
                                              Albuquerque, NM 87102
                                              (505) 244-1200 – Telephone

                                              Scott Kronland (admitted pro hac vice)
                                              skronland@altshulerberzon.com
                                              Eileen Goldsmith (admitted pro hac vice)
                                              egoldsmith@altshulerberzon.com
        Case 1:18-cv-01119-RB-LF Document 23 Filed 03/26/19 Page 2 of 2



                                           Stefanie Wilson (to be admitted pro hac vice)
                                           swilson@altshulerberzon.com
                                           ALTSHULER BERZON LLP
                                           177 Post Street Suite 300
                                           San Francisco, CA 94108
                                           (415) 421-7151

                                           Attorneys for Defendant AFSCME Council 18



I hereby certify that a true and correct
copy of the foregoing pleading was
electronically filed and served through
the CM/ECF system this 26th day of
March, 2019, on all registered parties.

Brian K. Kelsey
Jeffrey M. Schwab
Liberty Justice Center
190 South LaSalle Street, Suite 1500
Chicago, Illinois 60603
jschwab@libertyjusticecenter.org
bkelsey@libertyjusticecenter.org

Patrick J. Rogers
Patrick J. Rogers, LLC
20 First Plaza, Suite 725
Albuquerque, NM 87102
patrogers@patrogerslaw.com

Attorneys for Brett Hendrickson


Alfred A. Park
apark@parklawnm.com
Lawrence M. Marcus
lmarcus@parklawnm.com
Park & Associates, LLC
3840 Masthead Street, N.E.
Albuquerque, NM 87109
Attorneys for Defendant NMHSD


      /s/ Shane Youtz
Shane Youtz


                                              2
